Citation Nr: 1512896	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2011 rating decision, by the St. Louis, Missouri, Regional Office (RO), which, among other things, denied the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus.  The Veteran perfected a timely appeal to that decision.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran seeks a rating in excess of 20 percent for diabetes mellitus, type II.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran maintains, in essence, that the symptoms of his service-connected diabetes mellitus are more severely disabling than are reflected by the currently assigned 20 percent disability rating.  In his substantive appeal, the Veteran reported that his primary care doctors have continually increased the dosage of the medication he takes to control his diabetes.  The Veteran further indicated that he has been experiencing numbness and tingling in his legs and feet which, in turn, restrict his mobility and cause a regulation of his activities.  The Veteran has also contended that his vision is getting worse.  

Diabetes mellitus is evaluated utilizing the rating criteria found at Diagnostic Code 7913.  38 C.F.R. § 4.119 (2013).  The provisions of Diagnostic Code 7913 provides that a 20 percent rating is for application when diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is for application when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is for application when diabetes mellitus requires insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is for application when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

The term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).  

Although the evidence does show that his diabetes requires insulin for treatment and a restricted diet, there is no medical opinion as to whether strenuous occupational and recreational activities are precluded due to diabetes.  Significantly, VA outpatient treatment records, dated from March 2010 to October 2010, show that the Veteran's insulin dosage has been increased.  Thus, a current VA examination would be helpful in this case.  

In light of this evidence, the Board finds that another VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  The Veteran is entitled to another VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Accordingly, in order to assess accurately the severity of the Veteran's diabetes mellitus, he should be afforded a VA endocrine examination.  See 38 U.S.C.A. § 5103A (d).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his diabetes mellitus, type II, since November 2010, which is the date of the most recent VA examination.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus and any diabetic complications that may be manifested.  The claims folder, including a copy of this remand, should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  In this regard, the examiner must comment on whether the Veteran's diabetes mellitus is controlled, and include a discussion as to the methods used to achieve control, specifically stating whether the Veteran is on a restricted diet, whether a hypoglycemic agent is required, and, whether the Veteran requires insulin, and if so, how frequently.  The examiner must also specifically comment upon whether the Veteran's service-connected diabetes mellitus type II requires regulation of activities.  Any opinions expressed by the examiner must be accompanied by a competent rationale.  The medical reasons for accepting or rejecting the Veteran's assertions that his activities must be regulated should be set forth in detail.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim of increased evaluation for diabetes mellitus, type II.  If the determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




